                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 JONATHAN EDWARD WORKMAN,                      )   CASE NO.: 1:19-CV-00862
                                               )
        Plaintiff,                             )   JUDGE: DAN AARON POLSTER
                                               )
 vs.                                           )   MOTION TO PERMIT TELEPHONE
                                               )   ATTENDANCE OF DEFENDANTS’
 CITY OF CHARDON, et al.,                      )   INSURANCE REPRESENTATIVE
                                               )
        Defendants                             )
                                               )


       Now come Defendants who hereby respectfully request that their insurance representative,

William Rivard, Jr. of Tokio Marine HCC Public Risk Group, be permitted to attend by telephone

the Case Management Conference presently scheduled in this matter for September 20, 2019 at

9:00 a.m. (ECF 15). The reason for this Motion is that Mr. Rivard is based in Auburn Hills,

Michigan, a 3 ½ - 4 hour drive to Cleveland. Mr. Rivard will be immediately available by

telephone for consultation during the course of the Case Management Conference.

       In view of the foregoing, Defendants respectfully request that their insurance representative

be permitted to attend the foregoing Case Management Conference by telephone.

                                             Respectfully submitted,

                                             MAZANEC, RASKIN & RYDER CO., L.P.A.

                                             s/James A. Climer
                                             JAMES A. CLIMER (0001532)
                                             AMILY A. IMBROGNO (0092434)
                                             100 Franklin’s Row
                                             34305 Solon Road
                                             Cleveland, OH 44139
                                             (440) 248-7906
                                             (440) 248-8861 – Fax
                                             Email: jclimer@mrrlaw.com
                                                      aimbrogno@mrrlaw.com
                                OF COUNSEL:            BENJAMIN G. CHOJNACKI (0087401)
                                                       Walter & Haverfield
                                                       3500 Tower at Erieview
                                                       1301 East Ninth Street
                                                       Cleveland, OH 44114
                                                       (216) 619-7850
                                                       (216) 916-2430 – Fax
                                                       Email: bchojnacki@walterhav.com

                                                       Counsel for Defendants City of Chardon, Jeffrey
                                                       Smock and Scott Niehus




                                         CERTIFICATE OF SERVICE

         I hereby certify that on August 20, 2019, a copy of the foregoing Motion to Permit

Telephone Attendance of Defendants’ Insurance Representative was filed electronically. Notice

of this filing will be sent to all registered parties by operation of the Court’s electronic filing

system. Parties may access this filing through the Court’s system and to:

Jonathan Workman
12211 Aquilla Road
Chardon, OH 44024
Email: jwoo224@yahoo.com
       Pro Se Plaintiff

                                                       s/James A. Climer
                                                       JAMES A. CLIMER (0001532)

                                                       Counsel for Defendants City of Chardon, Jeffrey
                                                       Smock and Scott Niehus

TMHCCPR-190237/Motion to Permit Telephone Attendance




                                                          2
